DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is objected to because it is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
While the title is currently “Fuzzy Belief-Matching Method for Condition-Based Maintenance of Complex Systems”, the examiner notes that none the terms “fuzzy”, “belief”, or “condition” appear in the specification, drawings, or claims.  It is unclear why these terms would be descriptive of the claimed or disclosed invention.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-11 & 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7 recites “determining node weights and edge weights by applying information from a plurality of subject matter experts (SMEs)” and “wherein information from the SMEs comprises expert opinion information from the SMEs that is based on a combination of artificial intelligence and intuition”.  It is unclear how intuition can be objectively measured or how intuition can be quantified.  It appears Applicant is attempting to claim the concept of weighting parts of a graph, and that the weights are determined by a human’s input.  However, it would be that objective human input that is used in the weighting, and not subjective human intuition as described in Specification paragraph [0022] and [0023].  Further, it is unclear how a SME would use artificial intelligence as currently claimed by the recited expert opinion information.  In other words, how is the artificial intelligence and human intuition contributing to – and being combined with – the expert opinion information from a subject matter expert?  What makes them a SME that determines a node weight (as opposed to a non-SME human) if the significance of their knowledge comes from an AI algorithm and “direct knowledge or cognition without evident rational thought and inference” (Merriam-Webster Dictionary, 2022, “intuition”)?  Claims 8-11 depend on claim 7.

	Claims 15, 18 & 19 recite various variables that are not defined or explained and render the metes and bounds of the claim scope indefinite.  Examples of these include “i”, “j”, “m”, “n”, “e”.  Further, claim 19 does not depend on claim 15 or 17, but still claims π(Ti,m, Tj,n)*Ci*Cj without explanation of what it represents.  Claims 16 & 17 depend on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
(i) “Managing Measurement and Occurrence Uncertainty in Complex Event Processing Systems” by Moreno et al. (published 19 June 2019, hereinafter “Moreno”) in view of 
(ii) “Algorithm Design and Applications” by Goodrich & Tamassia (published in 2015, hereinafter “Goodrich”) and further in view of 
(iii) US 2009/0271443 A1 by Haas et al. (hereinafter “Haas”).

	Regarding independent claim 1, Moreno teaches
A computer-implemented method of improving maintenance of a complex system, the complex system comprising a plurality of components, the method comprising: 
preparing data across a plurality of data streams from a plurality of data sources, the plurality of data sources corresponding to the plurality of components [Moreno, page 88027, § II.A.1, different smart house sensors provide event data streams]; 
determining relevance of the data [Moreno, page 88029, § f and Figure 1, graphing complex event processing system data in an acyclic graph].
 
Moreno does not explicitly teach generating a matrix representation of the data.  However, Goodrich teaches
generating a matrix representation of the data [Goodrich, page 361, adjacency matrix].

Moreno and Goodrich are analogous art because they are in the same field of endeavor, data analysis and representation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Moreno with the graphing and matrix data representation techniques taught in Goodrich to achieve the predictable result of producing efficient data structures for modeling and manipulating data for further analysis.

The combination of Moreno and Goodrich does not explicitly teach calculating a time proximity of the data; and calculating a plurality of corresponding cell values of the matrix representation.  However, Haas teaches 
calculating a time proximity of the data [Haas, ¶ 0024, chi-squared distribution of event data];
calculating a plurality of corresponding cell values of the matrix representation [Haas, ¶ 0024, chi-squared distribution of event data].

Moreno, Goodrich, and Haas are analogous art because they are in the same field of endeavor, data analysis and representation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moreno and Goodrich with the statistical analysis techniques taught in Haas to achieve the predictable result of evaluate data outcomes and assist in making decisions on the evaluated data.

matching event information across the plurality of data streams from the plurality of data sources, the plurality of data sources corresponding to the plurality of components, wherein at least one data stream of the plurality of data streams comprises at least one of low fidelity data and imprecise event generation information [Moreno, page 88031, § II.C, measurement uncertainty of timestamps; pages 88031 to 88031, § III.B, assigning uncertainty to timestamps]; and 
scoring the imprecise event generation information across the plurality of data streams, thereby providing a score indicating a match quality of the imprecise event generation information [Moreno, page 88031, § II.C, measurement uncertainty of timestamps; pages 88031 to 88031, § III.B, assigning uncertainty to timestamps].

	Regarding independent claim 2, Moreno teaches
A computer-implemented method of improving maintenance of a complex system, the complex system comprising a plurality of components, the method comprising: 
preparing data across a plurality of data streams from a plurality of data sources, the plurality of data sources corresponding to the plurality of components [Moreno, page 88027, § II.A.1, different smart house sensors provide event data streams]; 
determining relevance of the data [Moreno, page 88029, § f and Figure 1, graphing complex event processing system data in an acyclic graph].

Moreno does not explicitly teach generating a matrix representation of the data.  However, Goodrich teaches
generating a matrix representation of the data [Goodrich, page 361, adjacency matrix].

Moreno and Goodrich are analogous art because they are in the same field of endeavor, data analysis and representation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Moreno with the graphing and matrix data representation techniques taught in Goodrich to achieve the predictable result of producing efficient data structures for modeling and manipulating data for further analysis.

The combination of Moreno and Goodrich does not explicitly teach calculating a time proximity of the data; and calculating a plurality of corresponding cell values of the matrix representation.  However, Haas teaches 
calculating a time proximity of the data [Haas, ¶ 0024, chi-squared distribution of event data];
calculating a plurality of corresponding cell values of the matrix representation [Haas, ¶ 0024, chi-squared distribution of event data].

Moreno, Goodrich, and Haas are analogous art because they are in the same field of endeavor, data analysis and representation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moreno and Goodrich with the statistical analysis techniques taught in Haas to achieve the predictable result of evaluate data outcomes and assist in making decisions on the evaluated data.

The combination of Moreno, Goodrich, and Haas teaches automatically matching a plurality of events across the plurality of data streams from the plurality of data sources, the plurality of data sources corresponding to the plurality of components, plurality of data streams having varying degrees of fidelity, thereby providing a plurality of matched events [Moreno, page 88031, § III.A, extending CEP with measurement uncertainty based on timestamps from inaccurate or unsynchronized clocks]; and 
automatically calculating a quality of the plurality of matched events based on a complete set of data corresponding to a complete state of the complex system, thereby providing actionable insight for maintaining the complex system [Moreno, page 88031, § II.C, measurement uncertainty of timestamps; pages 88031 to 88031, § III.B, assigning uncertainty to timestamps].

	Regarding independent claim 3, Moreno teaches 
A computer-implemented method of improving maintenance of a complex system, the complex system comprising a plurality of components, the method comprising: 
preparing data across a plurality of data streams from a plurality of data sources, the plurality of data sources corresponding to the plurality of components [Moreno, page 88027, § II.A.1, different smart house sensors provide event data streams]; 
determining relevance of the data [Moreno, page 88029, § f and Figure 1, graphing complex event processing system data in an acyclic graph].

Moreno does not explicitly teach generating a matrix representation of the data.  However, Goodrich teaches
generating a matrix representation of the data [Goodrich, page 361, adjacency matrix].

Moreno and Goodrich are analogous art because they are in the same field of endeavor, data analysis and representation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Moreno with the graphing and matrix data representation techniques taught in Goodrich to achieve the predictable result of producing efficient data structures for modeling and manipulating data for further analysis.

The combination of Moreno and Goodrich does not explicitly teach calculating a time proximity of the data; and calculating a plurality of corresponding cell values of the matrix representation.  However, Haas teaches 
calculating a time proximity of the data [Haas, ¶ 0024, chi-squared distribution of event data];
calculating a plurality of corresponding cell values of the matrix representation [Haas, ¶ 0024, chi-squared distribution of event data].

Moreno, Goodrich, and Haas are analogous art because they are in the same field of endeavor, data analysis and representation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moreno and Goodrich with the statistical analysis techniques taught in Haas to achieve the predictable result of evaluate data outcomes and assist in making decisions on the evaluated data.

The combination of Moreno, Goodrich, and Haas teaches matching event information by identifying plurality of data sources of interest of the plurality of data sources in relation to an induced subgraph, thereby providing matched event information for improving the maintenance [Moreno, page 88029, § f and Figure 1, graphing complex event processing system data in an acyclic graph].

	Regarding claim 4, the combination of Moreno, Goodrich, and Haas teaches the method of claim 3, wherein preparing data comprises: gathering the data across the plurality of data streams from the plurality of data sources; transmitting the data by an input device to a data storage system; and storing the data in the data storage system [Moreno, page 88027, § II.A.1, different smart house sensors provide event data streams].

Regarding claim 5, the combination of Moreno, Goodrich, and Haas teaches the method of claim 3, wherein determining relevance of the data comprises determining a relationship of the data among the plurality of data streams [Moreno, page 88029, § f and Figure 1, graphing complex event processing system data in an acyclic graph].

Regarding claim 6, the combination of Moreno, Goodrich, and Haas teaches the method of claim 5, wherein determining the relationship of the data among the plurality of data streams comprises generating an undirected graph [Goodrich, page 355].

Regarding claim 7, the combination of Moreno, Goodrich, and Haas teaches the method of claim 6, wherein generating the undirected graph comprises: 
generating a plurality of nodes corresponding to the plurality of data sources [Goodrich, page 355]; and 
determining node weights and edge weights by applying information from a plurality of subject matter experts (SMEs) [Goodrich, page 360, node and edge weighting], 
wherein information from the SMEs comprises expert opinion information from the SMEs that is based on a combination of artificial intelligence and intuition [Goodrich, page 360, node and edge weighting can be determined and evaluated as desired by the particular application], 
wherein the node weights comprise metrics relating to confidence values measured by the SMEs' confidence in the respective quality of data being captured by the respective data sources of the plurality of data sources [Goodrich, page 360, node and edge weighting can be determined and evaluated as desired by the particular application], and 
wherein the edge weights comprise metrics relating to plausibility values measured by the SMEs' intuition in relation to the likelihood that two data sources of the plurality of data sources should be associated [Goodrich, page 360, node and edge weighting can be determined and evaluated as desired by the particular application].

Regarding claim 8, the combination of Moreno, Goodrich, and Haas teaches the method of claim 7, wherein generating the plurality of nodes comprises assigning an edge weight corresponding to a similarity between datasets for any pair of nodes of the plurality of nodes [Goodrich, page 360, node and edge weighting].

Regarding claim 9, the combination of Moreno, Goodrich, and Haas teaches the method of claim 8, wherein generating the plurality of nodes comprises determining a value of the similarity corresponds to a value of the edge weight, thereby providing a similarity value [Goodrich, page 360, node and edge weighting].

Regarding claim 10, the combination of Moreno, Goodrich, and Haas teaches the 
method of claim 9, wherein determining the value of the similarity comprises associating the similarity value with a confidence value [Moreno, page 88030, § B, confidence value].

Regarding claim 11, the combination of Moreno, Goodrich, and Haas teaches the method of claim 10, wherein associating the similarity value with the confidence value comprises indicating a quality of the data [Moreno, page 88030, § B, confidence value].

Regarding claim 12, the combination of Moreno, Goodrich, and Haas teaches the method of claim 6, wherein generating the matrix representation of the data comprises generating a matrix to capture a graphical relationship corresponding to the undirected graph for every pair of nodes [Goodrich, page 361, adjacency matrix].

Regarding claim 13, the combination of Moreno, Goodrich, and Haas teaches the method of claim 12, wherein generating the matrix representation comprises generating a plurality of rows and a plurality of columns, the plurality of rows and the plurality of columns corresponding to the matched event information [Goodrich, page 363 and Figure 13.4, adjacency matrix structure].

Regarding claim 14, the combination of Moreno, Goodrich, and Haas teaches the method of claim 13, wherein generating the plurality of rows and the plurality of columns comprises indicating a pair of events corresponding to a pair of nodes [Goodrich, page 363 and Figure 13.4, adjacency matrix structure].

Regarding claim 15, the combination of Moreno, Goodrich, and Haas teaches the method of claim 14, wherein indicating the pair of events corresponding to the pair of nodes comprises associating each event with a timestamp value, thereby generating a matrix for the pair of nodes having a plurality of columns corresponding to a plurality of events E.sub.i and a plurality of rows corresponding to a plurality of events E.sub.j, thereby sorting the plurality events by a plurality of timestamp values in the plurality of columns and the plurality of rows, and thereby ordering all values of m and n, e.sub.i,m and e.sub.j,n by time [Goodrich, page 363 and Figure 13.4, adjacency matrix structure].

Regarding claim 16, the combination of Moreno, Goodrich, and Haas teaches the method of claim 15, wherein calculating a time proximity of the data comprises denoting the plurality of timestamp values by T.sub.i,m and T.sub.j,n, respectively, for an event e.sub.i,m in E.sub.i and an event e.sub.j,n in E.sub.j [Moreno, page 88029, § d, event time semantics].

Regarding claim 17, the combination of Moreno, Goodrich, and Haas teaches the method of claim 16, wherein calculating the time proximity of the data comprises calculating a corresponding time proximity value .pi.(T.sub.i,m, T.sub.j,n) of two events according to an equation .pi.(T.sub.i,m, T.sub.j,n)=exp((T.sub.i,m, T.sub.j,n).sup.2/(2.sigma..sup.2)) [Haas, ¶ 0024, chi-squared distribution of event data].

Regarding claim 18, the combination of Moreno, Goodrich, and Haas teaches the method of claim 3, wherein calculating the plurality of corresponding cell values of the matrix representation comprises associating a confidence value C.sub.i with a node N.sub.i and associating a confidence value C.sub.j with a node N.sub.j in the induced subgraph for a matrix M.sub.i,j [Goodrich, page 359, subgraph].

Regarding claim 19, the combination of Moreno, Goodrich, and Haas teaches the method of claim 18, wherein calculating the plurality of corresponding cell values of the matrix representation comprises calculating the plurality of corresponding cell values in the matrix M.sub.i,j by an equation .pi.(T.sub.i,m, T.sub.j,n)*C.sub.i*C.sub.j [Haas, ¶ 0024, chi-squared distribution of event data].

Regarding claim 20, the combination of Moreno, Goodrich, and Haas teaches the method of claim 3, wherein matching event information by identifying a plurality of data sources of interest in relation to the induced subgraph comprises matching a plurality of events by identifying a plurality of data sources of interest in relation to the induced subgraph, and wherein identifying a plurality of data sources of interest comprises traversing the induced subgraph from a node corresponding to a plurality of events of interest and a time range of interest, thereby fusing similarity values, confidence values, and time proximity values into relevance scores, and thereby providing output comprising a list of events sorted by the relevance scores [Moreno, page 88029, § f and Figure 1, graphing complex event processing system data in an acyclic graph].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        07/02/2022